Citation Nr: 0011400	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  92-05 166	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
left (minor) shoulder shell fragment wound involving Muscle 
Group III, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
left (minor) shoulder shell fragment wound of the left 
humerus, currently evaluated as 20 percent disabling.

4.  Entitlement to a compensable disability rating for scar 
residuals of a left shoulder shell fragment wound.

5.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from January 1951 to June 
1955.  For this service to his country, he was awarded, among 
others, the Combat Infantry Badge, and the Korean Service 
Medal with a Bronze Service Star.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in December 1996, when it was remanded to the 
RO for further evidentiary and procedural development.  Such 
development having been substantially accomplished, the 
appeal has been returned to the Board for appellate review.  

Subsequent to the Board's remand, by decision of July 1998, 
the RO granted an increased disability rating of 50 percent 
for PTSD, effective in July 1994.  As this grant does not 
represent a complete grant of the benefits sought on appeal, 
the Board will proceed to consider whether a rating in excess 
of 50 percent is warranted.  AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  The veteran has less than severe industrial and social 
impairment resulting from PTSD.

2.  Manifestations of the veteran's PTSD do not include 
symptoms such as symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or difficulty in adapting to 
stressful circumstances . 

3.  Recent medical evidence reflects the veteran demonstrates 
limitation of shoulder motion to 45 degrees of abduction, 
pain on motion, weakened movement, fatigability and 
incoordination, but there is no evidence of current muscle 
atrophy in the left upper extremity, and no evidence of 
disuse or functional impairment in the left shoulder.  

4.  The veteran's currently-shown nerve impairment is not 
demonstrated to be etiologically related to the service-
connected left shoulder gunshot wound residuals.

5.  The veteran has three tender surgical scars over the 
anterior and superior aspect of his left shoulder.  

6.  Service connection is in effect for PTSD, rated as 
50 percent disabling; a shell fragment wound of the left 
shoulder muscle group III, rated as 30 percent disabling; a 
shell fragment wound of the left humerus, rated as 20 percent 
disabling; scars of the left shoulder, rated as 10 percent 
disabling, a scar of the abdomen, rated as noncompensable, 
and tinea versicolor, rated as noncompensable.  

7.  The veteran last worked in June 1988 as the head 
custodian for a county school board.  He retired on account 
of disability involving heart disease aggravated by physical 
activity and emotional stress.

8.  The veteran's service-connected disabilities are shown to 
be of such severity as to prevent him from engaging in any 
substantially gainful employment consistent with his 
educational attainment and occupational experience.




CONCLUSIONS OF LAW

1.  A disability rating in excess of 50 percent is not 
warranted for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411 (1995); 
38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (1999).

2.  Increased disability ratings for limitation of motion, 
muscle impairment, or bony impairment as residuals of the 
service-connected gunshot wound are not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.951, 
4.56, 4.71a Diagnostic Codes 5010 and 5202, 4.73 Diagnostic 
Code 5303 (1999). 

3.  A 10 percent disability rating for superficial tender 
scars on the left shoulder is warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).

4.  The criteria for a total disability rating for 
compensation purposes on the basis of individual 
unemployability are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board concludes that the veteran's claims for 
entitlement to increased disability ratings are well grounded 
within the meaning of the statutes and judicial construction.  
See 38 U.S.C.A. § 5107(a).  When a veteran claims that he has 
suffered an increase in disability, or that the symptoms of 
his disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).


Entitlement to an increased rating for PTSD.

Preliminary matter

The Board observes that the issue of entitlement to an 
increased disability rating for PTSD was remanded in 1996 
primarily to allow the RO to perform a comparison of the old 
regulatory criteria as applied to the facts of the veteran's 
case with the new regulatory criteria as applied to the 
facts.  Prior to the remand, the RO had only evaluated the 
veteran's PTSD under the old criteria.  A review of the July 
1998 rating decision, in which the RO increased the 
disability rating assigned to the veteran's PTSD from 
30 percent to 50 percent, reveals that the RO utilized only 
the new rating criteria in evaluating the veteran's 
impairment due to PTSD.  No comparison of the old regulations 
verses the new regulations was performed as requested by the 
Board.  

Arguably, another remand to the RO to allow the RO to perform 
an initial comparison could be required under the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).  However, upon 
thorough review of the issue, the Board is convinced that in 
this particular case, a remand is unwarranted.  Stegall 
involved a deficiency in the factual record before the Board, 
while the instant case involves a procedural deficiency.  The 
Board attempted to correct the procedural deficiency in its 
1996 remand.  The RO failed to follow the remand instructions 
to the letter, however.  A comparison of the old regulatory 
criteria as applied to the facts of the veteran's case with 
the new regulatory criteria as applied to the facts is a 
legal exercise which the Board is capable of performing, 
although it would be preferable for the Board to do so in the 
second instance.  Most importantly, because the factual 
record appears to be reasonably complete, and in light of the 
length of time this issue has remained on appeal (since the 
initial claim for an increased disability rating in 1994), 
the increase in benefits which has already resulted from the 
RO's actions, and given the interests of judicial and 
administrative economy and efficiency; it is the Board's 
judgment that the veteran's interests are best served by a 
substantive decision at this point.  We will therefore 
proceed with appellate review of this claim.


History

Service connection for PTSD based upon the veteran's 
experiences in combat during the Korean conflict was granted 
effective in February 1988.  At that time a 30 percent 
disability rating was assigned to reflect the vocational 
handicap resulting from irritability, absentmindedness, 
explosiveness, exaggerated startle reaction, and inability to 
maintain stable relationships resulting from PTSD 
symptomatology.  

The veteran was hospitalized upon two occasions in June 1994 
and October 1994 for treatment of PTSD symptoms.  A review of 
these records shows that he was treated for diabetes and 
participated in anger management, stress management, 
depression, and sleep hygiene groups while he was 
hospitalized.

Recent outpatient treatment reports reveal that the veteran 
attends a support group for veterans coping with PTSD and 
takes several prescription medications for control of PTSD 
symptoms.  

The report of a VA psychiatric examination conducted in 
January 1998 for purposes of compensation shows the veteran 
reported experiencing recurrent intrusive distressing 
recollections of his time in Korea.  He reported making 
efforts to avoid activities and situations that arouse 
additional recollections of his service in Korea.  He stated 
he has no friends and that he has feelings of detachment and 
estrangement from others, but identified his major problem as 
irritability and outbursts of anger, along with an 
exaggerated startle response.  Upon mental status 
examination, no impairment of thought process or 
communication was noted, although the veteran was confused as 
to the year.  The examiner recommended neuropsychological 
testing to evaluate for possible dementia.  The diagnosis was 
of PTSD and possible dementia.  The examiner specified, 
however, that the veteran's assessment of functioning score 
due to PTSD was 60.

The report of a VA examination conducted in February 1999 
reveals that the veteran had suffered two strokes since the 
January 1998 examination.  The veteran was again confused as 
to the year and as to the dates of events such as his 
retirement from work.  He told the examiner [and other 
paperwork in the claims file confirms this] that he was 
living in a nursing home subsequent to his most recent 
stroke.  The examiner rendered diagnoses of PTSD and mild 
dementia and assigned a global assessment of functioning 
score of 45-50, due mainly to the effects of the recent 
stroke.  The examiner also commented that the veteran's 
symptoms of PTSD appeared stable since the previous year.


Analysis

New VA regulations codified in 38 C.F.R. § 4.130, regarding 
the evaluation of neuropsychiatric disabilities became 
effective November 7, 1996, before the promulgation of a 
final decision on the veteran's claim for entitlement to an 
increased rating for PTSD.  61 Fed. Reg. 52695 (1996).  As 
noted above, when a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, the 
effective date of an award based upon a new regulation can be 
no earlier than the effective date of the regulation.  
38 U.S.C.A. § 5110(g).

A legal opinion promulgated by the VA Office of the General 
Counsel held that whether the amended criteria for the 
evaluation of mental disorders are more beneficial to 
claimants than the prior provisions should be determined on a 
case by case basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).  
Thus, a comparison of the old regulatory criteria as applied 
to the facts of the veteran's case with the new regulatory 
criteria as applied to the facts is required by law.

Prior to November 1996, governing regulation provided that 
the severity of a psychiatric disability would be measured by 
actual symptomatology , as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130 (1995).  The criteria 
provided for evaluating impairment resulting from 
psychoneurotic disorders as follows:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent]

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  
[50 percent]

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  
[70 percent]

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such a fantasy, confusion, 
panic, and explosions of aggressive 
energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to 
maintain or retain employment.  
[100 percent]  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
The General Counsel held that the term "definite" 
represented a degree of social and industrial inadaptability 
that was "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 1993), 57 Fed. 
Reg. 4753 (1994).

Thus, a review of the evidence of record reflecting the 
veteran's condition and level of functioning in light of the 
old regulatory criteria involves an analysis of his PTSD 
symptomatology as it affects social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).  

Because the effective date of an award based upon a new 
regulation can be no earlier than the effective date of the 
regulation, the old regulations must be applied between the 
date of the veteran's claim for an increased rating and the 
effective date of the new regulations.  38 U.S.C.A. 
§ 5110(g).  Therefore, all evidence reflecting the veteran's 
condition between February 1994 and November 1996 must be 
evaluated under the old regulatory criteria.  Also see 
VAOPGCPREC 3-2000.

A review of the evidence reflecting this period of time 
reveals multiple reports reflecting the veteran's 
participation in group therapy, and records reflecting the 
prescription of medication for PTSD.  Unfortunately, the 
veteran was not evaluated in a formal manner, such as would 
be accomplished during a VA compensation examination, during 
this time period.  The reports of the two hospitalizations 
reveal that in addition to treatment for PTSD, he received 
significant treatment for physical problems, as well, 
including stabilization of his diabetes regimen.  Upon 
discharge, he was deemed to have been in a stable emotional 
status with a "moderate" global assessment of functioning 
both times.  

In the view of the Board, this evidence is consistent with 
the 50 percent disability rating assigned by the RO for this 
time frame.  Under the old criteria, the veteran's medication 
and therapy regimen along with the moderate assessment of 
functioning score assigned by his treating physicians more 
nearly approximates considerable impairment in social and 
industrial adaptability.  Thus, the Board is of the opinion 
that the evidence supports the assignment of a 50 percent 
disability rating for PTSD between February 1994 and November 
1996.

Subsequent to the November 1996 change in the regulatory 
criteria, as explained above, a comparison between the old 
regulatory criteria as applied to the facts of the veteran's 
case with the new regulatory criteria as applied to the facts 
is required.  

Under the new regulatory rating criteria, PTSD, along with 
other anxiety disorders, is rated under a "General Rating 
Formula for Mental Disorders".  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1997).  As amended, the regulation 
reads:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.  
[10 percent]

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
[30 percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (1999).  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (1999).

Following a thorough review of the evidence, including the 
veteran's own contentions, VA outpatient treatment reports, 
and both VA examination reports reflecting the veteran's 
condition subsequent to November 1996, the Board is of the 
opinion that evaluation under either the old or the new 
regulatory criteria yields the conclusion that a 50 percent 
disability rating best reflects his level of disability 
resulting from PTSD.  

Subsequent to November 1996, the veteran continued coping 
with his PTSD through a combination of medication and 
supportive therapy, including participation in veterans' 
support groups.  The level of symptomatology, including 
dreams of Korea, a startle reaction, and feelings of 
detachment and estrangement from others continued.  Under the 
old criteria, these symptoms and their severity would seem to 
represent considerable social and industrial impairment, 
rather than severe impairment as required for the assignment 
of a 70 percent disability rating.  

Under the new criteria, these symptoms seem to result in 
difficulty in establishing and maintaining effective work and 
social relationships, rather than an inability to establish 
and maintain effective relationships, as is required for a 
70 percent disability rating.  When compared to the criteria 
set forth in the new regulation, and the specific 
symptomatology set forth as illustrative of each progressive 
level of impairment, the veteran's disability picture is more 
consistent with the criteria reflecting the 50 percent 
disability rating.  Certainly symptoms resulting from PTSD 
such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; and difficulty in adapting to stressful 
circumstances are not shown to the extent contemplated under 
the criteria for a 70 percent disability rating.  

The January 1998 examiner's assignment of a assessment of 
functioning score of 60 due to PTSD and the February 1999 
examiner's comment that the veteran's symptoms of PTSD 
appeared stable since the previous year lend further support 
for the Board's conclusion that a 50 percent disability 
rating for PTSD is the most appropriate utilizing either set 
of regulatory criteria.  In reaching this conclusion the 
Board is mindful that the veteran has apparently recently 
developed dementia, associated with several strokes and/or 
with the aging process.  Because service connection is not in 
effect for dementia, symptoms resulting therefrom may not be 
considered in assigning a disability rating to service-
connected PTSD.

The Board is cognizant of the veteran's sincerely-expressed 
belief that his PTSD is more disabling than is reflected by 
the currently-assigned 50 percent disability rating.  His 
written contentions are considered credible and are helpful 
to the Board in understanding the effect his disability has 
upon his life and daily functioning.  However, since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding the extent of his 
PTSD-related impairment.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Thus, under the old regulatory criteria, the Board is of the 
opinion that a disability rating in excess of 50 percent is 
not warranted for the period between February 1994 and 
November 1996.  Under either set of regulatory criteria, the 
Board is of the opinion that the currently-assigned 
50 percent disability rating provides the most accurate 
assessment of the veteran's level of impairment due to PTSD 
subsequent to November 1996.  As the criteria for a 
70 percent disability rating under both the old and the new 
regulations have not been met, a disability rating higher 
than 50 percent is not warranted either.  For the reasons 
discussed above, the evidence in this case is not so evenly 
balanced as to allow application of the benefit of the doubt 
rule embodied in law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The preponderance of the 
evidence is against the claim for a disability rating in 
excess of 50 percent for PTSD, utilizing either the old 
criteria or the new criteria.  The veteran's claim therefore 
must be denied.


Entitlement to increased ratings for residuals of a left 
(minor) shoulder shell fragment wound involving Muscle Group 
III and the left humerus.

History

In evaluating the claim for entitlement to an increased 
disability evaluation for service-connected residuals of a 
shell fragment wound to the left shoulder, a comprehensive 
analysis of the current residuals of such injuries entails 
reviewing the initial injury.  In the case at hand, the 
veteran incurred a shell fragment wound to his left shoulder 
in combat in October 1952.  There is no contemporaneous 
record of the incurrence of the injury, nor of its initial 
treatment contained in the claims file at this time.  A 
February 1953 service medical examination report contains the 
physical findings of limitation of left shoulder motion in 
all directions, mild atrophy of all muscle groups of the left 
upper extremity, and tenderness in the left deltopectoral 
region.  The veteran had pain on extension of the left arm.  
The diagnosis was of a compound, comminuted fracture of the 
left humerale head.  The veteran was assigned a permanent 
profile of U-3, and ordered to have no duty involving his 
upper extremity.

The report of a VA orthopedic examination conducted in 
October 1955 reflects that the injury occurred in combat in 
Korea and that the wound healed without surgery to remove the 
shrapnel or any specific orthopedic treatment.  The veteran 
reported having no trouble with the left shoulder other than 
aching, slight stiffness, and muscle pain around the shoulder 
joint.  Upon examination, there was slight atrophy of the 
anterior aspect of the deltoid muscle and normal range of 
left shoulder motion.  The examiner rendered a diagnosis of a 
nondisabling left shoulder gunshot wound, healed, with 
osteochondromatosis and a retained foreign body.

Service connection for the residuals of the shell fragment 
wound was granted effective upon the veteran's discharge from 
service and a 20 percent disability rating was assigned for 
muscle injury.  He underwent surgery on the shoulder in 1961 
and 1966.  Following the 1966 surgery, the muscle injury 
rating was increased to 30 percent and a separate disability 
rating of 20 percent was assigned to reflect impairment to 
the humerus itself.  These disability ratings have been in 
effect since January 1967.  Under governing regulation, a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951.  The 30 percent rating and the 20 percent rating are 
thus preserved and may not be reduced.

VA hospitalization and outpatient treatment reports 
throughout the 1990s reflect on-going left shoulder 
complaints, but no actual treatment other than anti-
inflammatory medication.  A pre-surgery work-up in 1991 
resulted in the conclusion that the veteran's other medical 
problems were too severe for any left shoulder surgery and 
that surgery would be deferred until stabilization of the 
veteran's multiple medical problems.

Recent medical evidence indicates that the veteran gradually 
developed more aching in the left shoulder and arm, and 
decreased range of left shoulder motion over the years.  The 
report of a March 1991 VA examination indicates that he 
reported being unable to do any heavy lifting with his left 
arm and no overhead work at all.  The examiner at that time 
rendered a diagnosis of post-traumatic arthritis of the left 
shoulder, with moderate impingement and mild rotator cuff 
arthropathy.  The examiner also commented that the veteran 
was moderately disabled from the degenerative changes in his 
shoulder.  

The report of a March 1993 VA examination contains the 
examiner's conclusion that the veteran had severe post-
traumatic degenerative joint disease of his left shoulder.  
Radiographically, there was evidence of heterotopic bone, 
high-riding humerus in the glenoid fossa and severe 
osteophyte formation.  By physical examination, the examiner 
felt the veteran most likely had a rotator cuff tear, or no 
use of his rotator cuff secondary to heterotopic bone.  The 
examiner specified that the marked degenerative changes 
leaving his shoulder with a "very unuseful range of motion" 
were all due to the post-traumatic changes from the original 
shrapnel injury in Korea.  The examiner also opined that the 
veteran had what appeared to be ulnar neuropathy and a 
possible brachioplexis nerve entrapment secondary to the 
large amount of heterotopic bone.

A neuroconduction study in September 1993 was interpreted as 
showing axonal and demyelination type of peripheral 
neuropathy with additional evidence of compression of the 
ulnar nerve at the elbow on the right and left.  Mild C-7 
radiculopathy was also noted.  

The report of a VA orthopedic examination conducted in June 
1997 reveals that the examiner was able to review the 
veteran's claims file and was able to respond to the points 
raised in the Board's previous remand.  The examiner 
specified that the veteran is right-hand dominant.  Upon 
examination, there was no abnormal swelling within the 
shoulder region, elbow region, hand and wrist region.  There 
was no evidence of atrophy of the left upper extremity in 
comparison to the right upper extremity.  Range of left 
shoulder motion included active and passive elevation to 
90 degrees and active and passive external rotation to 
30 degrees, compared with 135 degrees and 30 degrees, 
respectively, on the right side.  Motor strength testing 
revealed 5/5 motor strength in the deltoids, biceps, triceps, 
wrist flexors, wrist extensors, and abductors of the fingers.  
X-ray testing demonstrated evidence of heterotopic 
ossification, a retained bullet fragment near the chest wall, 
and moderate degenerative arthritis of the shoulder joint.

The examiner provided analysis of these findings, as well.  
He opined that the gunshot wound injury caused some weakened 
left shoulder movement, as well as some fatigability and 
incoordination secondary to the soft tissue trauma as well as 
the heterotopic ossification in the left shoulder region.  
The examiner noted that the veteran demonstrated some mild 
pain while using the left shoulder but was able to use it 
effectively to get dressed as well as to push his wheelchair.  
He emphasized that no evidence of muscle atrophy was noted to 
the entire left upper extremity, and no evidence of disuse or 
functional impairment was found in the left upper extremity.  
The scars were nonadherent to the underlying fascia, and 
minimally tender to palpation with no evidence of keloid 
formation.

A VA neurologic examination was conducted in June 1997, as 
well.  The report of this examination shows that the veteran 
complained of pain and swelling with pain radiating down from 
his left shoulder into his hands.  He took Tylenol for these 
symptoms.  Following clinical examination, the examiner 
concluded that the veteran has a significant amount of 
musculoskeletal pain in the left shoulder and in his hands, 
and that arthritic problems may be contributing to some of 
these complaints.  The examiner also opined that the 
decreased range of motion in the left shoulder was not 
neurologic in nature, but may represent anatomical changes 
from scarring from previous surgeries and disuse.

Another VA examination was conducted in February 1999.  
According to the report of this examination, the veteran had 
pain on motion of the left shoulder, although he was 
nontenter to palpation at the acromioclavicular joint.  He 
had active and passive range of left shoulder motion of 
elevation and abduction to 45 degrees.  Passively, there was 
forward elevation to 110 degrees, external rotation to 
30 degrees, and internal rotation to the iliac wing.  X-ray 
testing was interpreted as showing degenerative changes at 
the left humerale head that appeared post-traumatic in 
nature.  The examiner provided a diagnostic impression of 
severe post-traumatic degenerative joint disease in the left 
humerus with a rotator cuff tear.  The examiner opined that 
the severe degenerative changes were definitely attributable 
to the residuals of the gunshot wound.


Analysis

Effective July 3, 1997, during the pendency of this appeal, 
but subsequent to the Board's most recent remand, the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, was 
amended with regard to rating muscle injuries.  The revised 
schedule was not promulgated to substantively change the 
criteria, but rather "to update this portion of the rating 
schedule to ensure that it uses current medical terminology 
and unambiguous criteria."  62 Fed. Reg. 30,235 (1997).  A 
review of the September 1999 Supplemental Statement of the 
Case reveals that the RO provided the veteran with the 
substance of the new rating criteria and performed a 
comparison of the new criteria and the old criteria, as 
required by law, and concluded that application of either the 
new or the old regulation yielded a 30 percent disability 
rating for residuals of the injury to muscle group III.

Based upon our review of the evidence and the law, the Board 
is in agreement with the RO's analysis.  The Board has 
reviewed and considered both the new and the old governing 
criteria and finds that there has been no substantive change 
in that law that would affect the veteran's claim.  For the 
purposes of economy and efficiency, therefore, we will 
utilize the newer regulatory criteria in evaluating the 
muscular impairment resulting from the veteran's left 
shoulder gunshot wound.

For rating purposes, the VA recognizes four grades of 
severity of disabilities due to muscle injuries:  slight, 
moderate, moderately severe and severe.  38 C.F.R. § 4.73.  
Governing regulation provides that muscle disabilities will 
be evaluated under the following guidelines:  
(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. 
(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. 
(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 
(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: 

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56.

Muscle group III, the site of the veteran's injury, consists 
of intrinsic muscles of the shoulder girdle, the pectoralis 
major and the deltoid, whose functions are the elevation and 
abduction of the arm to the level of the shoulder and to act 
together with muscle group II in the forward and backward 
swing of the arm.  Slight impairment of muscle group II on 
the nondominant side is rated as noncompensable, moderate 
impairment is rated as 20 percent disabling, moderately 
severe impairment is rated as 20 percent disabling, and 
severe impairment is rated as 30 percent disabling under 
governing regulation.  38 C.F.R. § 4.73, Diagnostic Code 
5303.  Thus, the currently-assigned 30 percent disability 
rating is the highest schedular rating provided for 
impairment of the non-dominant muscle group III under 
Diagnostic Code 5303.

In analyzing the type and level of impairment contemplated 
under 38 C.F.R. § 4.56, we note the findings reflected in the 
most recent examination reports, of limitation of shoulder 
motion, pain on motion, weakened movement, fatigability and 
incoordination, but no evidence of current muscle atrophy in 
the left upper extremity, and no evidence of disuse or 
functional impairment in the left shoulder.

The 30 percent disability rating has been in effect since 
January 1967.  Under governing regulation, a disability which 
has been continuously rated at or above any evaluation of 
disability for 20 or more years for VA compensation purposes 
may not be reduced except upon a showing that such rating was 
based on fraud.  38 C.F.R. § 3.951.  The 30 percent rating is 
thus preserved at that level.

In addition to the 30 percent disability rating assigned for 
injury to muscle group III, a 20 percent disability rating 
has been assigned to compensate for bony pathology resulting 
from the gunshot wound.  Governing regulation provides that 
malunion of the humerus, on the minor side, resulting in 
either marked or moderate deformity is rated as 20 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  For a 
higher rating to be warranted under the provisions of 
Diagnostic Code 5202, fibrous union, of the humerus, nonunion 
of the humerus, or loss of the humerale head would have to be 
shown.  In the absence of these symptoms, the veteran is 
already in receipt of the highest applicable schedular 
disability rating which could be assigned under the criteria 
set forth in Diagnostic Code 5202.  This 20 percent 
disability rating has been in effect since January 1967 as 
well, and is thus preserved at this level.  38 C.F.R. 
§ 3.951.

Because the evidence shows that the veteran has post-
traumatic degenerative joint disease in the left humerus, 
which the February 1999 VA examiner described as "severe" 
in nature, consideration of a disability rating under the 
regulatory provisions regarding arthritis is appropriate as 
well.  Diagnostic Code 5010 provides that arthritis which is 
due to trauma, and substantiated by X-ray findings, should be 
rated as degenerative arthritis.  Diagnostic Code 5003 
requires that degenerative arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  

Limitation of motion of the minor arm is rated as 20 percent 
disabling when the arm is able to be elevated midway between 
the side and shoulder level.  A 30 percent disability rating 
for limitation of motion of the minor arm is warranted when 
the arm can be elevated only 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  In this case, the 
most recent evidence of record shows that during the February 
1999 VA examination, the veteran was able to elevate and 
abduct his left arm to 45 degrees.  During earlier 
examinations, as reported above, he had greater motion of the 
left arm.  Thus, as the veteran had 45 degrees of left arm 
motion, a disability rating in excess of 20 percent would not 
be warranted on account of limitation of motion due to 
traumatic arthritis.  The preponderance of the evidence is 
therefore against the assignment of a higher disability 
rating based upon limitation of left arm motion.

A separate rating for arthritis would be inappropriate as the 
veteran is already receiving compensation for loss of 
shoulder motion under provisions of Diagnostic Code 5303, 
reflecting limitation of left shoulder motion.  As the muscle 
code provides a 30 percent rating, rating his limitation of 
motion under these criteria clearly provides a greater 
benefit to the veteran.  Even though one injury may 
potentially be evaluated utilizing several different 
provisions of the rating schedule, governing regulation 
provides that that evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The 
United States Court of Appeals for Veterans Claims (Court) 
has echoed this principle:  "Implicit within [the language 
of 38 U.S.C.A. § 1155] is the concept that the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993). 

We must also consider whether a separate disability rating 
for nerve damage resulting from the gunshot wound is 
warranted.  Based upon a thorough review of the claims file, 
the Board can only conclude that a separate rating for nerve 
damage resulting from the gunshot wound in service is not 
warranted.  The evidence of record does not tend to link the 
currently-shown nerve pathology to the gunshot wound.  
Service connection for peripheral neuropathy was denied by 
the Board in the December 1996 decision.  There is no 
indication in the record that the currently-shown C-7 
radiculopathy is related to the gunshot wound in service, 
indeed, there is no indication that the gunshot wound 
affected the cervical spine region at all.  Similarly, there 
is no indication that the currently-shown ulnar neuropathy is 
related to the gunshot wound; rather the fact that the ulnar 
neuropathy is present in both arms, rather than solely in the 
left arm, would tend to indicate that no relationship exists 
between the ulnar nerve impairment and the veteran's service-
connected disability.  Lastly, we note the June 1997 VA 
neurologic examiner's opinion that the veteran's limitation 
of left shoulder motion was not neurologic in nature.  The 
preponderance of the evidence is thus against the assignment 
of a separate, compensable disability rating for nerve 
impairment.

The RO has not assigned a separate disability rating for 
scars resulting from the left shoulder gunshot wound or the 
subsequent surgeries.  Under the rating schedule, a 
compensable rating may be assigned for scars that are 
superficial, poorly nourished, with repeated ulceration 
(Diagnostic Code 7803); scars that are superficial, tender 
and painful on objective demonstration (Diagnostic Code 
7804); or scars that limit the function of the part affected 
(Diagnostic Code 7805).  38 C.F.R. § 4.118.  The March 1993 
VA examination report reveals the presence of three well-
healed surgical scars over the anterior and superior aspect 
of the left shoulder.  According to the June 1997 orthopedic 
examination report, these scars were minimally tender to 
palpation.  As noted above, when there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  In this case, based upon the VA examiner's 
description of the scars as "minimally tender," in 
conjunction with the veteran's assertions over the years 
regarding tenderness in the shoulder, the Board is of the 
opinion that a 10 percent disability rating for tender scars 
is warranted under the provisions of Diagnostic Code 7804.  
Thus, the evidence supports a grant of a separate disability 
rating for superficial tender scars on the left shoulder.


Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose, ibid.  

Service connection is in effect for PTSD, rated as 50 percent 
disabling; a shell fragment wound of the left shoulder muscle 
group III, rated as 30 percent disabling; a shell fragment 
wound of the left humerus, rated as 20 percent disabling; 
scars of the left shoulder, rated as 10 percent disabling, a 
scar of the abdomen, rated as noncompensable, and tinea 
versicolor, rated as noncompensable.  Nonservice connected 
disabilities include degenerative arthritis affecting various 
joints, diabetes mellitus, heart disease, peripheral 
neuropathy, a history of esophageal dysmotility ,residuals of 
stroke including blindness in one eye, hypertension, and mild 
dementia.  Additionally, medical evidence shows that he 
requires kidney dialysis on a routine basis. 

Evidence contained in the record indicates that the veteran 
retired from a job as the head custodian for the Alachua 
County School Board in June 1988.  He has had a level of 
education commensurate with his job experience, including 
some barber's schooling shortly after his discharge from 
service.  According to a statement from the school board, he 
retired on account of disability.  He was 59 years of age at 
that time. 

The report reflecting a medical examination performed in 
February 1988 for the Florida retirement system is of record.  
According to the report, the primary disability rendering him 
unable to work was heart disease.  However, the physician 
specified that both physical activity and emotional stress 
contributed to his heart problems, as both activity and 
emotional stress caused chest pains.  VA medical records 
reflect that the veteran initially sought treatment for 
combat-related stress in 1987.  He underwent a cardiac 
catheterization the same year.  As noted above, service 
connection for PTSD was granted effective in February 1988.

The RO has denied this claim on the basis that the veteran's 
nonservice-connected disabilities contribute to render him 
unemployable.  A close look at the evidence reflecting the 
veteran's condition at the time he had to retire indicates 
that this analysis may be too facile, however.  At the time 
of his retirement on account of disability, the veteran had 
been living with degenerative arthritis and diabetes for some 
time.  He had not yet developed peripheral neuropathy or 
kidney disease, and had not yet suffered any strokes, as 
these nonservice-connected disabilities became manifest many 
years after his retirement.  The disability which 
necessitated his retirement was heart disease brought on by 
emotional stress and physical activity.  The close proximity 
in time between the diagnosis of PTSD in 1987, which resulted 
from the veteran seeking medical treatment for PTSD symptoms 
and emotional stress, and the onset of his serious heart 
disease in 1987 cannot be viewed as a simple coincidence, 
especially in light of the physician's opinion that emotional 
stress in conjunction with physical activity contributed to 
his heart problems and rendered him unable to work.

Also of record are several contemporaneous VA opinions to the 
effect that the veteran was vocationally handicapped by PTSD.  
A board of two VA psychiatrists in 1990 opined that PTSD in 
conjunction with "the existing combination of superimposed 
physical illness, he is, of course, quite unemployable."  
The two psychiatrists further opined that it was "very 
probable that some of his physical illnesses-hypertension 
with its complicating retrobulbar ischemic neuropathy, and 
his esophageal dysmotility may be the result of his former 
alcohol abuse which was in itself a result of his underlying 
PTSD."  A November 1993 statement from a VA social worker 
who treated the veteran for PTSD contains a summary of the 
veteran's PTSD-related symptoms and indicates that these 
symptoms "interfere with his daily social and vocational 
functioning to such a severe degree as to render him 
virtually unemployable."  An August 1994 statement from a VA 
mental health care provider indicates that the veteran 
continued to struggle with PTSD symptoms and that it was 
doubtful the veteran was employable. 

Thus, the evidence reflects that the veteran suffers from at 
least one disability ratable at 40 percent or more and 
additional disabilities to bring the combined rating to 70 
percent or more.  On a prima facie basis, then, he meets the 
criteria set forth in 38 C.F.R. § 4.16(a).  Furthermore, 
medical evidence indicates that the veteran is greatly 
impaired by PTSD symptomatology, as is reflected by the 
assignment of a 50 percent disability rating.  In addition to 
the criteria which are pertinent to the assignment of a VA 
disability rating, discussed in detail above, the evidence 
shows that PTSD, in the form of emotional stress, impacts 
upon the veteran's nonservice-connected heart disease, which 
rendered him unable to work in the judgment of the Florida 
Retirement System physician.  In reaching the conclusion that 
the veteran is rendered unemployable solely by his service-
connected disabilities, the Board places great probative 
value on the 1990 psychiatrists' opinion, as this opinion was 
rendered prior to the manifestation and diagnosis of the 
veteran's subsequent disabilities including peripheral 
neuropathy, strokes, kidney disease, and mild dementia.  

In addition to the aforementioned findings, the Board has 
also considered the veteran's educational attainment and his 
employment history as a custodian.  Because the veteran's 
assertions that he is no longer able to keep up with the 
demands of a job are supported by the medical evidence 
showing that his PTSD has aggravated his physical 
limitations, the Board is of the opinion that the evidence 
shows the veteran is rendered unemployable by his service-
connected disabilities.  Thus, a grant of a total disability 
rating on the basis of unemployability is warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 3.340, 
3.341, 4.16.


ORDER

A disability rating in excess of 50 percent for PTSD is 
denied.

A disability rating in excess of 30 percent for residuals of 
a left (minor) shoulder shell fragment wound involving Muscle 
Group III is denied.

A disability rating in excess of 20 percent for residuals of 
a left (minor) shoulder shell fragment wound involving the 
left humerus is denied.

A disability rating of 10 percent for left shoulder scars is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

A total disability rating on the basis of individual 
unemployability due to service-connected disabilities is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 

